                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


  CASA DE MARYLAND, et al.,

                 Plaintiffs,

                        v.                                         Civil No. PWG-17-2942

  U.S. DEPARTMENT OF HOMELAND
  SECURITY, et al.,

                 Defendants.


      DEFENDANTS’ MOTION FOR A ONE-WEEK EXTENSION OF TIME AND
          MODIFICATION OF JOINT STATUS REPORT REQUIREMENT
       Defendants respectfully request (1) a one-week extension of time, until 5 p.m. on August

7, 2020, for the parties to file their forthcoming joint status report in this matter; and (2) a

modification of the requirements for the contents of that joint status report. As good cause for this

request, Defendants offer the following:

       1.      On Friday, July 24, 2020, the Court held a status conference in the above-captioned

matter. After the status conference, the Court issued the following order:
               [T]he parties shall file a Joint Status Report by close of business on
               Friday, July 31, 2020, to include at a minimum, (1) a date by which
               Defendant will update its website; (2) Defendants’ agreement to
               establish a process for acknowledging receipt of applications, and to
               address the accuracy of any denial letters to include sufficient
               information to explain reasons for rejection; (3) agreement between
               the parties on the information Plaintiffs seek for limited discovery
               prior to a Show Cause Motion and a deadline by which it will be
               provided (if needed, a narrowed list of disputed information on
               which I will need to rule); and (4) a proposed briefing schedule for
               a Show Cause Motion. Signed by Judge Paul W. Grimm on
               7/24/2020.

       2.      At approximately 6 p.m. on Monday, July 27, 2020, counsel for Plaintiffs sent

counsel for Defendants an email with a series of information requests. Defendants immediately

began preparing a response to Plaintiffs’ inquiry.
       3.      At approximately 2:30 p.m. on Tuesday, July 28, 2020, the Department of

Homeland Security (DHS) issued a new memorandum (“the Wolf Memorandum”) on the subject

of “Reconsideration of the June 15, 2012 Memorandum Entitled ‘Exercising Prosecutorial

Discretion with Respect to Individuals Who Came to the United States as Children.’” See Ex. 1

to Defs.’ Notice, ECF No. 102; see also https://www.dhs.gov/publication/reconsideration-june-

15-2012-memo-entitled-exercising-prosecutorial-discretion-respect.

       4.      Defendants immediately notified Plaintiffs and the Court about the issuance of the

Wolf Memorandum. See Defs.’ Notice, ECF No. 102.

       5.      In the approximately 24 hours since the Wolf Memorandum was issued, Defendants

also updated the DHS website (and the website of U.S. Citizenship and Immigration Services), in

several respects, to accurately reflect the current status of the DACA policy. 1
       6.      Defendants respectfully submit that the Wolf Memorandum substantially alters the

landscape for further proceedings in this case, in a manner not contemplated by the Court at the

time it issued its July 24 Order, which predated the Wolf Memorandum. As relevant here, the

Wolf Memorandum explicitly rescinds both the Duke Memorandum and the Nielsen

Memorandum, see Wolf Memorandum at 4, which (without prejudice to any future arguments),

among other things, will likely have the effect of mooting all ongoing litigation challenging those

memoranda, including this case. To the extent Plaintiffs wish to challenge the Wolf Memorandum

under the Administrative Procedure Act, they may attempt to do so—either in a new lawsuit, or

by seeking leave to file an amended complaint in this one.

       7.      The Wolf Memorandum also directly addresses some of the matters discussed at

the recent status conference in this case, including some of the questions posed by Plaintiffs and

the Court:


       1
            See, e.g., https://www.dhs.gov/news/2020/07/28/department-homeland-security-will-
reject-initial-requests-daca-it-weighs-future (DHS press release); https://www.uscis.gov/ (“Please
see the announcement and memorandum issued by Acting Secretary of Homeland Security Chad
Wolf.”); https://www.uscis.gov/humanitarian/deferred-action-for-childhood-arrivals-response-to-
january-2018-preliminary-injunction (same).
                                                 2
                Since the issuance of the Supreme Court’s decision, DHS has, on an
                interim basis, generally held properly submitted initial requests for
                DACA in anticipation of potential policy changes. Since July 24,
                DHS has likewise, on an interim basis, held all requests for advanced
                parole from current DACA recipients. 2 Consistent with the Court’s
                express remand for the agency’s reconsideration and the Napolitano
                Memorandum’s clear statement that it conferred no substantive
                rights, DHS did not expand beyond the status quo of the past several
                years for a few weeks while it was determining next steps. I now
                conclude that all pending and future requests should be treated in the
                same manner, rather than be subject to differential treatment
                depending on the fortuity of when DHS received the request within
                a short period of uncertainty. Nothing in the Napolitano Memo
                purports to preclude me from exercising my enforcement discretion
                to make these changes on an interim basis while I consider whether
                to make more substantial changes on a permanent basis. Even under
                the Napolitano Memo, no aliens had a legal entitlement to receive
                DACA—much less a legal entitlement to a particular renewal
                period.    Nor can aliens with pending requests assert any
                meaningfully greater reliance interests in their initial or continued
                enjoyment of the policy and the attendant benefits than aliens who
                submit such requests after the issuance of this memorandum.

Id. at 7 (footnote in original).

        8.      Although the Wolf Memorandum sets forth DHS’s policy to not accept initial

requests for DACA, it also explicitly provides that current DACA recipients can continue to submit

DACA renewal requests, though it limits the period of any future grants of deferred action to one

year, rather than the two years provided under the previous policy. Id. at 7. It allows DACA

recipients to submit requests for advance parole, to be granted in “exceptional circumstances,” id.

at 5, which is a benefit that has not been available to DACA recipients during the pendency of the

preliminary injunctions issued in other litigation challenging the Duke and Nielsen memoranda.

And it reiterates that DHS will “[c]ontinue to comply with the information-sharing policy as




        2
         “Prior to July 24, DHS’s treatment of advance parole requests from DACA recipients
varied. Many were rejected, while some were accepted and receipted. To the extent any rejected
requestor believes exceptional circumstances support his or her request, he or she may now renew
the request for advance parole, and it will be adjudicated on the terms set forth in this
memorandum.” Wolf Memorandum at 7 n.1.
                                                  3
reflected in the DACA Frequently Asked Questions issued alongside the Napolitano

Memorandum.” Id. at 8.

       9.      Given these significant intervening developments, and the short time remaining

before the parties’ current joint-status-report deadline, Defendants believe that a brief period of

additional time for the parties to confer would be appropriate and beneficial to both the parties and

the Court. With a brief period of additional time, Defendants believe it is far more likely that the

parties will be able to reach meaningful agreement regarding what (if anything) comes next in this

litigation. And a brief extension will not prejudice Plaintiffs, given the likelihood that any future

litigation with respect to the Wolf Memorandum will, among other things, first require Plaintiffs

to draft and file a new or amended complaint.

       10.     Accordingly, Defendants respectfully request that the parties’ joint-status-report

deadline be extended to 5 p.m. on August 7, 2020.

       11.     Relatedly, Defendants also respectfully submit that at least some of the topics

specified in the Court’s July 24, 2020 order requiring a joint status report have now been overtaken

by events. Defendants thus request that the parties’ obligation to file a joint status report be

modified to address only the following subject, at a higher level of generality: “the nature of future

proceedings in this case.” Even with this modification, however, if necessary, the parties may, of

course, still address some of the topics contemplated in the Court’s original order, as appropriate.

       12.     Finally, Defendants also respectfully submit that another status conference may be

appropriate—either in addition to, or in lieu of, the parties’ forthcoming joint status report.

Although Defendants defer to the Court’s preference, should the Court wish to schedule another

status conference, counsel for Defendants can be available at the Court’s earliest convenience,

including later this week.

       13.     Before filing this motion, counsel for Defendants conferred with counsel for

Plaintiffs via telephone and email. Counsel for Plaintiffs reported that they oppose the relief

requested in this motion. See Ex. 1 (email correspondence between E. Bower and S. Pezzi).



                                                  4
Dated: July 29, 2020       Respectfully submitted,

                           DAVID M. MORRELL
                           Deputy Assistant Attorney General

                           BRAD P. ROSENBERG
                           Assistant Branch Director

                           /s/ Stephen M. Pezzi
                           STEPHEN M. PEZZI
                           RACHAEL L. WESTMORELAND
                           Trial Attorneys
                           United States Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L Street NW
                           Washington, DC 20005
                           Phone: (202) 305-8576
                           Fax: (202) 616-8470
                           Email: stephen.pezzi@usdoj.gov

                           Attorneys for Defendants




                       5
